Citation Nr: 1142216	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  04-24 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder, to include as secondary to service-connected right knee patellofemoral syndrome and a left knee strain.

2.  Entitlement to service connection for bilateral complex regional pain syndrome of the lower extremities, to include as secondary to service-connected right knee patellofemoral syndrome and a left knee strain.

3.  Entitlement to an increased rating for right knee patellofemoral syndrome, currently rated 20 percent disabling.

4.  Entitlement to an increased rating for a left knee strain, rated 10 percent disabling prior to May 3, 2004 and 20 percent disabling since that date.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

6.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or on account of being housebound.


REPRESENTATION

Appellant represented by:	Jaya A. Shurtliff, Esquire


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January to May 1989 and from November 1989 to May 1992.    

These matters initially came before the Board of Veterans' Appeals (Board) from July 2003, March 2006, February 2009, and July 2009 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New York.  In those decisions, the RO: granted an increased 20 percent disability rating for right knee synovitis, effective December 13, 2002, and denied entitlement to an increased compensable rating for left knee synovitis; denied entitlement to service connection for PTSD and depression and entitlement to a TDIU; denied entitlement to complex regional pain syndrome; and denied entitlement to SMC, respectively.

In May 2004, a Decision Review Officer (DRO): granted an increased 20 percent rating for right knee patellofemoral syndrome, effective July 3, 2001; and granted an increased 10 percent rating prior to May 3, 2004 and an increased 20 percent rating since that date for a left knee strain.

In August 2005, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In September 2005, the Board: denied entitlement to a rating in excess of 20 percent for the service-connected right knee disability; and denied entitlement to a rating in excess of 10 percent prior to May 2, 2004 and a rating in excess of 20 percent since that date for the service-connected left knee disability.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).

In its September 2005 decision, the Board characterized the issues on appeal as being entitlement to higher initial ratings for the service-connected knee disabilities.  However, the Veteran did not submit a notice of disagreement with the rating decision which granted service connection for those disabilities.  Rather, she submitted a claim for increased ratings for those disabilities.  Thus, the Board has recharacterized the knee issues as listed above.

In a November 2007 memorandum decision, the Court vacated the Board's September 2005 decision and remanded the case for readjudication in compliance with directives specified in the Court's decision.

In March 2008, the Board remanded the increased rating issues for further development.

In her July 2009 substantive appeal (VA Form 9), the Veteran requested a hearing before a DRO at the RO.  In a September 2009 letter, the Veteran's representative withdrew the DRO hearing request and an informal hearing conference with a DRO was conducted in October 2009 in lieu of a formal hearing.  A report of that conference has been associated with the Veteran's claims folder.

In September 2010, the Board remanded all issues on appeal for further development.

The issues of entitlement to service connection for complex regional pain syndrome, entitlement to increased ratings for the service-connected knee disabilities, and entitlement to a TDIU and SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's current major depressive disorder is the result of an in-service disease or injury.

2.  The Veteran has been diagnosed as having PTSD based on a corroborated in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, namely PTSD and major depressive disorder, are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claim for service connection for a psychiatric disability, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim '); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011). Service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless certain additional conditions are met.  38 C.F.R. § 3.310(b).  Because service connection for a psychiatric disability is not being granted on the basis of aggravation by a service-connected disability, it is not necessary to determine which version of the regulation is applicable.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).
Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

When there is a current diagnosis of PTSD, the sufficiency of a claimed in-service stressor is presumed.  Cohen v. Brown, 10 Vet. App. 128, 144 (1997).  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is still required.  38 C.F.R. § 3.304(f).  Credible supporting evidence cannot consist solely of after-the-fact medical evidence containing an opinion as to a causal relationship between PTSD and service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  This does not mean "that there be corroboration of every detail including the appellant's personal participation in the identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Medical records, including an October 2010 VA psychiatric treatment note and a December 2010 VA examination report, reveal that the Veteran has been diagnosed as having PTSD and major depressive disorder.  Thus, current psychiatric disabilities have been demonstrated.

On numerous occasions, the Veteran has reported that she was sexually assaulted by a fellow servicemember while stationed at Fort Drum, New York sometime in late 1990 or 1991 and that she has experienced psychiatric problems ever since that time.  Her VA medical records establish a link between her PTSD and this in-service stressor.  For example, an April 2007 VA examination report includes an opinion that the etiology of the PTSD was partially attributed to the reported in-service sexual assault.  

This opinion was based on the fact that although the Veteran reported several pre-service and post-service stressors in addition to the in-service assault (e.g. her parents' abusive relationship, molestation as a child, her divorce from an abusive husband, her physical disabilities, and her inability to work), the onset of her PTSD symptoms appeared to be coincident with the in-service assault and her subsequent discharge.  Also, the content and course of her disorder supported such a conclusion.  Thus, it was likely ("much more likely than not") that the in-service assault was a significant contributing factor to either the emergence of, or exacerbation of, the PTSD.

The April 2007 opinion is accompanied by a rationale which is consistent with the evidence of record and is based upon the Veteran's reported history.  Therefore, this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

Furthermore, there are numerous other notations in the Veteran's medical records that her PTSD is related to an in-service sexual assault.

As the Veteran has not reported and the evidence does not otherwise reflect that she engaged in combat, the only remaining question with regard to PTSD is whether there is credible supporting evidence that the reported stressor occurred.

Service personnel records confirm that the Veteran was stationed at Fort Drum from March 1990 to May 1992.  Also, in letters dated in April 2009, a friend of the Veteran and a fellow servicemember reported that in 1990 and 1991, the Veteran had informed them that she had been sexually assaulted by a fellow servicemember, but that she did not report the incident.  Since that time, changes in the Veteran's social skills, attitude, and views on life were evident and she experienced psychiatric symptoms such as stress, anxiety, and depression.

The Veteran's friend and fellow servicemember are competent to report their communications with the Veteran and their observations of her symptoms.  Furthermore, there is nothing to explicitly contradict their reports and they are otherwise consistent with the evidence of record.  Thus, the Board concludes that the reports corroborating the in-service assault are also credible.

As the Veteran has been diagnosed as having PTSD based on an in-service stressor and a friend and fellow servicemember have provided credible supporting evidence of the stressor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.304(f).

As for the currently diagnosed major depressive disorder, the evidence reflects that it is also related to the in-service sexual assault.  For example, the medical professional who conducted the December 2010 VA examination opined that the Veteran's depression was caused by, or a result of, her in-service sexual trauma and that the disability likely began in 1992.  This opinion was based on the application of DSM-IV-TR criteria, supporting medical literature, the examiner's clinical experience and expertise, the Veteran's medical records, and an interview conducted during the examination.

As the December 2010 opinion is accompanied by a rationale which is consistent with the evidence of record it is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The evidence reflects that the Veteran has current major depressive disorder and that the disability is related to an in-service sexual assault.  Based on this evidence and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for major depressive disorder have also been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a psychiatric disability, namely PTSD and major depressive disorder, is granted.


REMAND

In its September 2010 remand, the Board instructed the agency of original jurisdiction (AOJ) to make an additional attempt to obtain the Veteran's complete service treatment records and to schedule her for a VA orthopedic examination by a physician to determine whether she had complex regional pain syndrome and, if so, whether it was related to service or a service-connected disability.  The Board found that the AOJ had failed to comply with its previous remand instructions in that the Veteran had been afforded an examination by a physician assistant, rather than a physician.  The examiner was instructed to opine as to whether the Veteran suffered from complex regional pain syndrome and, if so, whether it was attributable to service or was caused or aggravated by a service-connected disability.

The Veteran was afforded a VA orthopedic examination in January 2011 by a physician assistant.  She was diagnosed as having bilateral chondromalacia of the knees.  However, no opinion was provided as to whether she had complex regional pain syndrome or the etiology of any such disability.  

There is no evidence that any further attempts were made to obtain the Veteran's complete service treatment records.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to insure compliance.  Id. at 270-71.  As the January 2011 VA examination was not conducted by a physician and no information was provided concerning the etiology of any complex regional pain syndrome and no attempts were made to obtain any additional service treatment records in accordance with the Board's September 2010 remand, the Board is unfortunately compelled to again remand this claim for compliance with the instructions in its September 2010 remand.

With regard to the claims for increased ratings for the service-connected knee disabilities, for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  

The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, No. 2009-2169, 2011 WL 3672294 (Vet. App. Aug. 23, 2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

The Veteran was afforded a VA examination in January 2011 to determine the current severity of her service-connected knee disabilities.  Ranges of bilateral knee motions were reported and it was noted that there was objective evidence of pain with active motion of both knees.  However, the Veteran was able to flex and extend her right knee to 60 and 30 degrees, respectively, and flex and extend her left knee to 50 and 15 degrees, respectively.

In Mitchell, the Court found examination findings to be inadequate where the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, the examiner also did not explicitly report the point in the ranges of knee motion, if any, when pain caused functional impairment, or whether there was any additional range of motion loss due to any weakened movement, excess fatigability, incoordination, or flare-ups. 

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

As for the claim for a TDIU, the Court has held that the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disabilities have on her ability to work.  38 U.S.C.A. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011).  Although the evidence contains some information in this regard, there is no explicit opinion as to whether the Veteran's service-connected disabilities prevent her from securing and following employment for which her education and occupational experience would otherwise qualify her.

The Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  However, the Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

A May 2010 statement (VA Form 21-4138) and a January 2011 "Report of General Information" form (VA Form 21-0820) reveal that the Veteran raised the issues of entitlement to service connection for fibromyalgia and entitlement to a temporary total rating for her now service-connected psychiatric disability.  These claims have not yet been adjudicated.  The issue of entitlement to a TDIU and to SMC are inextricably intertwined with these unadjuducated claims as well as the claim for service connection for bilateral complex regional pain syndrome currently on appeal.  Furthermore, the issue of entitlement to a TDIU is inextricably intertwined with the increased rating issues currently on appeal.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Adjudicate the claim for service connection for fibromyalgia and the claim for a temporary total rating referenced in the January 2011 VA Form 21-0820. These issues should not be certified to the Board unless the Veteran perfects an appeal with a timely notice of disagreement and substantive appeal.

2.  Take all necessary steps to obtain any additional service treatment records, and if any records cannot be obtained, search alternate sources of records in accordance with procedures outlined in VA adjudication manual, M21-1MR.  Specifically request records of any treatment reported by the Veteran.  All efforts to obtain these records must be documented in the claims file.

If any records are unavailable, the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning her claims and she should be advised to submit any records in her possession.  All such notification must be documented in the claims file.

3.  Schedule the Veteran for a VA examination with a physician to evaluate the current severity of the service-connected knee disabilities and to determine the nature and etiology of any complex regional pain syndrome of the lower extremities.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of right and left knee motions should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  

The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain. 

The examiner should report if there is ankylosis of either knee and, if so, the angle at which the knee is held.  

The examiner should also report whether there is subluxation or instability of either knee, and if present, provide an opinion as to its severity.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current complex regional pain syndrome of the lower extremities (any such disability diagnosed since December 2002) had its onset in service or is otherwise related to a disease or injury in service.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that any current complex regional pain syndrome of the lower extremities (any such disability diagnosed since December 2002) was either caused or aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by the service-connected knee disabilities.  The examiner should quantify the amount of any aggravation, if possible.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's lower extremity symptoms are related to her diagnosed fibromyalgia.  If so, is it at least as likely as not (50 percent probability or more) that the current fibromyalgia had its onset in service, is related to a disease or injury in service, or was either caused or aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by the service-connected knee disabilities.  The examiner should quantify the amount of any aggravation, if possible.

In formulating the above opinions, the examiner must acknowledge and discuss the previous diagnoses of complex regional pain syndrome and fibromyalgia.

The examiner must provide reasons for each opinion.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  Schedule the Veteran for a VA examination to determine whether her service-connected disabilities prevent her from securing and following employment for which her education and occupational experience would otherwise qualify her.  All indicated test and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (right knee patellofemoral syndrome; a left knee strain; PTSD; and major depressive disorder) would, in combination, be sufficient to preclude her from securing and following gainful employment for which her education and occupational experience would otherwise qualify her.

The examiner should also report whether his or her opinion would change if bilateral complex regional pain syndrome of the lower extremities and/or fibromyalgia were considered service-connected disabilities.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report her symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  

5.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete. 

6.  If, after completion of the above instructions and after the AOJ has implemented the Board's grant of service connection for PTSD and major depressive disorder, the schedular requirements for a TDIU are not met, the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).   

7.  If any benefit for which a sufficient substantive appeal has been submitted remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


